Citation Nr: 1747223	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  13-33 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to October 22, 2007, and in excess of 50 percent from October 11, 2008, to February 5, 2014 and from April 1, 2014 to July 11, 2016 (exclusive of a period of a temporary total rating).

2. Entitlement to a rating in excess of 30 percent for gastroesophageal reflux disease (GERD) with esophageal ulcer.

3. Entitlement to a rating in excess of 20 percent for residuals of neck trauma (a neck disability).

4. Entitlement to a rating in excess of 20 percent for lumbosacral strain (a low back disability).

5. Entitlement to a compensable rating for left lower extremity radiculopathy, secondary to a low back disability, prior to October 29, 2013, and in excess of 20 percent thereafter.

6. Entitlement to a compensable rating for residuals of acne prior to July 20, 2016, and in excess of 10 percent thereafter.

7. Entitlement to a compensable rating for residuals of chicken pox.

8. Entitlement to a compensable rating for circumcision, residuals of inflamed prepuce.

9. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 11, 2016.

10. Entitlement to special monthly compensation (SMC) at the housebound rate pursuant to 38 U.S.C.A. § 1114(s)(1) prior to July 11, 2016.


REPRESENTATION

Appellant represented by:	Betty L. G. Jones, Agent


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1989 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions.  Jurisdiction currently resides with the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In November 2008, the RO in Cleveland, Ohio granted service connection for PTSD and assigned a 10 percent rating, effective October 22, 2007.  The Veteran submitted new evidence within one year, thus the November 2008 rating decision did not become final.  In June 2009, the RO denied entitlement to an increased rating for PTSD and the Veteran submitted a timely appeal.  

In January 2010, during the pendency of the present appeal, the VA increased the rating for PTSD from 10 to 50 percent, effective October 11, 2008.  Because less than the maximum available benefit for a schedular rating was awarded and because the increases were not awarded for the entirety of the claim period, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In June 2010, the RO in Chicago, Illinois denied entitlement to increased ratings for PTSD, GERD, a neck disability, a low back disability with left lower extremity radiculopathy, acne scarring, circumcision residuals of inflamed prepuce, and residuals of chicken pox.  The Veteran submitted a timely appeal.

In November 2013, during the pendency of the present appeal, the RO, in pertinent part, increased the rating for left lower extremity radiculopathy, to include left drop foot, secondary to the service-connected low back disability, from noncompensable to 20 percent, effective October 29, 2013.  Because less than the maximum available benefit for a schedular rating was awarded and because the increase was not awarded for the entirety of the claim period, the claim remains before the Board.  See Fenderson, 12 Vet. App. at 126; AB, 6 Vet. App. 35.

In November 2013, the RO denied entitlement to TDIU.  The Veteran submitted a timely appeal to this decision.

In July 2016, during the pendency of the present appeal, the RO, in pertinent part, granted a 10 percent rating for acne scarring, effective July 20, 2016.  Because less than the maximum available benefit for a schedular rating was awarded and because the increase was not awarded for the entirety of the claim period, the claim remains before the Board.  See Fenderson, 12 Vet. App. at 126; AB, 6 Vet. App. 35.
In August 2016, during the pendency of the present appeal, the Veteran appointed Betty L. G. Jones, agent, as his new representative, thereby revoking his previous representative, Disabled American Veterans (DAV).  See 38 C.F.R. § 14.631(f)(1).

In December 2016, the RO, in pertinent part, increased the rating for PTSD to 100 percent, effective July 11, 2016.  The Veteran is also in receipt of a temporary total rating for PTSD from February 5, 2014, to May 31, 2014.  Therefore, the Board will not consider whether an increased rating is warranted during these periods.

The issue of entitlement to service connection for tinnitus has been raised by the record in a September 2016 VA treatment record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue of entitlement to service connection for sleep apnea has also been raised by the record in an October 2014 VA medical opinion and March 2014 VA treatment record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to February 5, 2014, the Veteran's PTSD was characterized by occupational and social impairment with deficiencies in most areas, at worst.

2. From February 5, 2014, the Veteran's PTSD was characterized by total occupational and social impairment. 

3. For the entire period on appeal, the Veteran's GERD was characterized by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, but did not manifest in symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.

4. From March 26, 2013, the Veteran's esophageal stricture, secondary to GERD, was of moderate severity, but was not severe, permitting liquids only, or with marked impairment of general health.  

5. Prior to October 29, 2013, the Veteran's low back disability was not characterized by forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis, unfavorable ankylosis, or incapacitating episodes due to intervertebral disc syndrome.
6. 
7. From October 29, 2013, the Veteran's low back disability was characterized by forward flexion of 30 degrees, but did not manifest in favorable or unfavorable ankylosis of the entire thoracolumbar spine or entire spine, or incapacitating episodes due to intervertebral disc syndrome.

8. For the entire period on appeal, the Veteran's right lower extremity radiculopathy was characterized by mild incomplete paralysis of the external popliteal nerve, and did not manifest in moderate or severe incomplete paralysis or complete paralysis.

9. From September 24, 2009, to August 28, 2013, the Veteran's left lower extremity radiculopathy was characterized by mild incomplete paralysis of the external popliteal nerve, and did not manifest in moderate or severe incomplete paralysis or complete paralysis.

10.  From August 29, 2013, the Veteran's left lower extremity radiculopathy was characterized by complete paralysis of the external popliteal nerve.

11.  From August 29, 2013, the Veteran's left foot drop, lack of balance and propulsion, loss of muscle strength, and muscle atrophy are such that effective function remains other than that which would be equally well served by an amputation stump below the knee with use of a suitable prosthetic appliance.  

12.   For the entire period on appeal, the Veteran's neck disability was not characterized by forward flexion of the cervical spine of 15 degrees or less, favorable or unfavorable ankylosis of either the entire cervical spine or entire spine, or incapacitating episodes due to intervertebral disc syndrome.

13.   For the entire period on appeal, the Veteran's right upper extremity radiculopathy, secondary to the neck disability, has  been characterized by mild incomplete paralysis of the median nerve, and did not manifest in moderate or severe incomplete paralysis or complete paralysis.

14.  For the entire period on appeal, the Veteran's left upper extremity radiculopathy, secondary to the neck disability,  has been characterized by mild incomplete paralysis of the median nerve, and did not manifest in moderate or severe incomplete paralysis or complete paralysis.

15.  From June 24, 2011, to March 18, 2014, the Veteran's migraine headaches were characterized by characteristic prostrating attacks occurring on an average once a month over the last several months, but did not manifest in very frequent completely prostrating attacks productive of severe economic inadaptability.

16.  From March 18, 2014, the Veteran's migraine headaches were characterized by very frequent completely prostrating attacks productive of severe economic inadaptability.

17.  For the entire period on appeal, the Veteran had five or more scars that were painful.

18.  For the entire period on appeal, the Veteran has had a facial scar with one characteristic of disfigurement, but does not result in visible or palpable tissue loss and either gross distortion or asymmetry of any features.  

19.  For the entire period on appeal, the Veteran's acne has been superficial, and not  deep.  

20.  The Veteran's PTSD did not render him unable obtain and maintain substantially gainful employment consistent with his educational and occupational background prior to March 26, 2009.

21.  From March 26, 2009, the Veteran's service-connected PTSD has rendered him unable to obtain and maintain substantially gainful employment consistent with his educational and occupational background.

22.  From March 25, 2009, the Veteran has been in receipt of a service-connected disability rated as total and additional service-connected disabilities ratable at 60 percent or more.


CONCLUSIONS OF LAW

1. Prior to February 5, 2014, the criteria for an initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.130, Diagnostic Code (DC) 9411 (2016).

2. From February 5, 2014, the criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.130, DC 9411 (2016).

3. For the entire period on appeal, the criteria for a rating in excess of 30 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.114, DC 7346 (2016).

4. From March 26, 2013, the criteria for a 30 percent rating, but no higher, for esophageal stricture, secondary to GERD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.114, DC 7203 (2016).

5. Prior to October 29, 2013, the criteria for a rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159,  4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, DC 5237 (2016).

6. From October 29, 2013, the criteria for a rating of 40 percent, but no higher, for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, DC 5237 (2016).

7. For the entire period on appeal, the criteria for a separate rating of 10 percent, but no higher, for right lower extremity radiculopathy, secondary to a low back disability, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.124a, DC 8521 (2016).

8. From September 24, 2009, to August 28, 2013, the criteria for a rating of 10 percent, but no higher, for left lower extremity radiculopathy, secondary to a low back disability, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.124a, DC 8521 (2016).

9. From August 29, 2013, the criteria for a rating of 40 percent, but no higher, for left lower extremity radiculopathy, with foot drop, secondary to a low back disability, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.124a, DC 8521 (2016).

10.  From August 29, 2013, the criteria for entitlement to SMC based on the loss of use of the Veteran's left foot have been met.  38 U.S.C.A. §§ 1114(k), 1115 (West 2014); 38 C.F.R. § 3.350 (2016).

11.  For the entire period on appeal, the criteria for a rating in excess of 20 percent for a neck disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, DC 5237 (2016).

12.  For the entire period on appeal, the criteria for a rating of 10 percent, but no higher, for right upper extremity radiculopathy, secondary to a neck disability, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.124a, DC 8515 (2016).

13.  For the entire period on appeal, the criteria for a rating of 10 percent, but no higher, for left upper extremity radiculopathy, secondary to a neck disability, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.124a, DC 8515 (2016).

14.  From June 24, 2011 to March 18, 2014, the critter for a rating of 30 percent, but no higher, for migraine headaches, secondary to a neck disability, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.124a, DC 8100 (2016).

15.  From March 19, 2014, the criteria for a rating of 50 percent, but no higher, for migraine headaches, secondary to a neck disability, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.124a, DC 8100 (2016).

16.  The criteria for a 10 percent rating, but no higher, for scars of the face, head, and neck have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.118, DC 7800 (2016).

17.  The criteria for a 30 percent rating, but no higher, for painful scars have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.118, DC 7804 (2016).

18.   The criteria for a compensable rating for acne have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.27, 4.118, DC 7828 (2016).

19.  Prior to March 26, 2009, the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16 (2016).

20.  From March 26, 2009, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16 (2016).

21.  From March 26, 2009, the criteria for SMC at the housebound rate have been met.  38 U.S.C.A. §§ 1114(s), 5101, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. § 3.350 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Ratings - Laws and Regulations

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Initial Rating Claim for PTSD - Analysis

The Veteran is in receipt of an initial 10 percent disability rating for PTSD prior to October 11, 2008, a 50 percent rating from October 11, 2008 to February 4, 2014 and from April 1, 2014 to July 10, 2016, and a 70 percent rating thereafter, under 38 C.F.R. § 4.130, DC 9411.  He contends that a higher rating is warranted for the entire period.  

All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.
A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).   See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.   Id.   VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.   See 80 Fed. Reg. 53, 14308 (March 19, 2015).   The RO certified the Veteran's appeal to the Board in December 2016; therefore, the claim is governed by DSM 5.  However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The Board notes that the use of the GAF scale has been abandoned in the DSM 5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  However, this claim is governed by DSM-IV, and it was in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994).  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id. 

Turning to the evidence in this case, a November 2002 VA treatment record indicated that the Veteran had been rehired several times at his job.  His affect was depressed.  A GAF score of 34 was assigned.

A May 2004 VA treatment record indicated that the Veteran needed to repeat some college classes due to poor concentration, depressed mood, and fatigue.  He had been suspended from work since March 2004 for attendance problems.  He had frequent nightmares and flashbacks, and feared that others he loved would die or be taking away.  He had a suicidal ideation in October 2003.  His mood was depressed, and he was despondent during the interview.  His PTSD symptoms included depressed mood, poor sleep, flashbacks, and irritability.  A GAF score of 31 was assigned.  

An August 2004 VA treatment note indicated that the Veteran had intrusive nightmares which interfered with his ability to function during the day.  He had conflict at work and was on suspension from work.  

A March 2005 VA treatment note indicated that the Veteran was not suicidal or homicidal, though he had been hospitalized for suicidal observation two years prior.  He was depressed, not sleeping, and not eating.  He reported having nightmares and being agitated.  He felt alone, tended to isolate, and procrastinated.  

A March 2006 VA treatment record indicated that the Veteran's psychiatric symptoms included difficulty concentrating, indecisiveness, irritability, a near-constant depressed mood, and insomnia.  His depression caused him to feel listless, impaired his sleep, caused him to not eat, and made him more sensitized to his chronic back pain and acid reflux.  He reported having nightmares and agitation.  He was easily upset over little things.  A GAF score of 45 was assigned.

An October 2007 VA treatment note indicated that the Veteran had recently graduated from college and started on courses towards a master's degree.  A GAF of 45 was assigned.  The Veteran reported having difficulty functioning.  

In February 2008, the Veteran stated that he had frequent nightmares and trouble sleeping.  He struggled with letting people walk behind him, drive close to him, or sit behind him.  He had difficulty focusing in class.  It took him 13 years to graduate from college, and he had to get a waiver because he could not pass an examination.  He reported losing his job due to his psychiatric symptoms.  

The Veteran was afforded a VA examination in October 2008.  He was single, unemployed, and living with his mother.  He reported having flashbacks, nightmares, and difficulty falling and staying asleep.  He stated that he "gets paranoid very easily."  During the examination, he appeared irritable and guarded.  His answers were brief and lacked spontaneity.  He denied suicidal or homicidal thoughts, hallucination, and delusion, but verbalized paranoid ideation.  His mood was irritable and depressed.  His memory was good.  There was no impairment of thought processes, social functioning, or normal activities of daily living.  A GAF score of 60 was assigned.

In May 2009, the Veteran stated that he was fired from his job due to his PTSD symptoms.  He reported getting about one to two hours of sleep every day because of his nightmares.  He also had panic attacks when around lots of people.  His suspiciousness caused him to want to stay in the house and not be around people.

The Veteran was afforded a VA examination in May 2009.  He reported having problems with his supervisor in his first job after service.  He was "let go in 2004" for missing days of work.  He reported being terminated from a job in February 2009 due to poor performance.  He was taking care of his parents.  He had difficulty sleeping and would only sleep two to three hours at a time.  He was fully alert and oriented during the examination, with no impairment of thought process or communication.  He had no delusions or hallucinations.  He denied suicidal or homicidal thoughts or ideations.  He was able to maintain minimal personal hygiene and other activities of daily living.  There was no memory loss.  He did not have panic attacks.  He had both anxiety and depression.  Though his mood was depressed, it was not the degree of clinical impairment.  His impulse control was somewhat impaired and his moods were labile.  He reported having frequent nightmares.  A GAF score of 65 was assigned.  The VA examiner stated that the Veteran's PTSD symptoms were not severe enough to require continuous medication and did not interfere with occupational and social functioning as they were non-combat related.  

In a letter dated July 2009, but stamped as received by the VA in December 2014, the Veteran stated that he would pull over while driving if someone got close behind his car, so that the person could pass him.  He feared leaving his house because he believed someone was watching him.  

An October 2009 VA treatment record indicated that the Veteran reported symptoms of anxiety, panic attacks, depression, and sleep impairment.  He had a pattern of unstable personal interactions/relationships.  He was not close with his children and had no friends.  He was rather impulsive, often getting into arguments or physical fights.  He complained of a feeling of emptiness, paranoid ideations, and being unable to have anyone behind him.  His affect reflected some covert hostility.  He was cognitively intact.  

The Veteran was afforded a VA social and industrial survey examination in October 2009.  He reported being forgetful and having depression, anxiety, chronic sleep impairment, and social isolation.  He worked for a university for 10 years until 2004.  He would often go to work late and would miss work.  He later worked as a social service career trainee for about seven months, but was not able to meet the standards for retention.  He was currently unemployed.  He reported being unable to focus his attention span and having panic attacks.  He said that he had no friends and stayed home most of the time.  He was the primary caregiver for his disabled mother.  He had a college degree.  During the examination, he had some difficulty with forgetfulness and maintaining recent memory.  A GAF score of 55 was assigned.

A November 2009 VA treatment note indicated that the Veteran lived with and cared for his parents.  He was taking some graduate level classes and was unemployed.  A GAF score of 45 was assigned.  He reported having anxiety attacks and being suspicious.  He also reported a history of depression and suicidal ideation.

In January 2010, the Veteran's treating VA psychiatrist and psychologist stated that the Veteran's PTSD made it difficult for him to be around others for fear of flashbacks of a combative nature.  They stated that his psychological and physical issues prevented him from maintaining and/or sustaining active employment in the competitive work environment without major complications.  His PTSD prevented his ability to be around others and to interact with others as a result of flashbacks that trigger aggressive behavior and other symptoms.  He suffered chronic panic attacks that flare up unexpectedly.  He became grossly paranoid when others come up beside or behind him.  He was not able to sustain attention, concentration, or the physical space needed to work due to his PTSD.  They indicated that this impairment was permanent.

The Veteran was afforded a VA examination in May 2010.  He reported having nightmares, frequent intrusive memories, recollections of his injuries, hypervigilance, and an increased startle response.  He had become suspicious of people behind him, anxious, and unable to sleep.  He was not working.  The VA examiner noted that he had not been able to function as far as employment, as well as socially.  While he obtained a college degree in social work, he had not been able to function or work as a social worker.  He had four children, but was not married.  His affect was limited in range, depressed, and anxious.  His memory was decreased and his mood was depressed.  He denied suicidal or homicidal ideations, delusions, hallucinations, or psychoses.  There was no impairment of thought process, social functioning, or activities of daily living.  A GAF score of 47 was assigned, reflecting the impact of PTSD on limiting the Veteran's social functioning.

A September 2010 VA treatment record indicated that the Veteran was not homicidal or suicidal.  He did not show signs of delusions or hallucinations, and there was no history of the same.  He was depressed, not sleeping, not eating, having nightmares, and agitated.  He was easily upset by little things.  

A June 2011 VA treatment record indicated that the Veteran had difficulty concentrating, depressed mood, insomnia, and a lack of energy.  He was indecisive, irritable, and agitated.  A GAF score of 45 was assigned.  

The Veteran was afforded a VA examination in October 2013.  The VA examiner opined that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported that he "does not get along with anybody and people get on his nerves."  He did not have a relationship with his siblings or two of his four children.  He had never married.   While he graduated from college, this took many years.  He attributed the lengthy delay to poor attendance, poor concentration, having to repeat some classes, depressed mood, and fatigue.  He was fired in 2004 after 10 years of employment.  He was fired again in 2009.  He cited problems with his supervisor and fellow employees, difficulty concentrating, fatigue, tardiness, and difficulty getting up in the morning to go to work as the reasons for his dismissal.  His PTSD symptoms included chronic sleep impairment, impaired impulse control, unprovoked irritability with periods of violence, difficulty concentrating, hypervigilance, an exaggerated startle response, depressed mood, anxiety, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The VA examiner stated that the Veteran had a low frustration tolerance with occasional angry outbursts.  He was alert and oriented during the VA examination, with no indication of impairment in thought process or communication.  

A February 2014 VA inpatient psychiatry discharge summary indicated that the Veteran had presented with suicidal ideations.  He reported symptoms of depression, poor sleep, poor concentration, and poor energy.  He had panic attacks when people stand to close to him, if there were loud noises, or if he was in an enclosed space.  His mood was depressed, affect restricted, insight was poor, and judgment was poor.  

A March 2014 VA treatment note indicated that the Veteran had recent suicidal ideations after a relapse in his poly-substance dependency after many years of sobriety.  He had conflicts with the mothers of his children and was homeless.  He also was unemployed.  He had daily panic attacks, particularly when around others and when others stand close to him.  He had concentration and memory difficulties.  The medications for his service-connected conditions caused problems with his focusing and ability to complete tasks.  He was not able to drive as a result of this impaired mental state.  The treating psychologist described the Veteran's memory problems as "debilitating" and stated that they interfered with his activities of daily living.  He was depressed, confused, and disoriented.  The Veteran feared for his safety.  The VA examiner stated that the Veteran was unable to work due to these disabilities.

A March 2014 VA neuropsychology evaluation note indicated that the Veteran reported having difficulty with worsening memory and concentration, as well as difficulty with reading.  He reported that he would forget where he was going when driving.  He had difficulty remembering names and how to spell words when writing.  Suboptimal effort was noted, as well as significant fatigue.  As such, the cognitive screen was judged to underestimate his true cognitive functioning.  

In October 2014, the Veteran stated that he had daily panic attacks, difficulty dealing with stressful circumstances, and difficulty maintaining effective relationships.  He reported having difficulty with memory and concentration.  He "thought about death a lot."

In June 2016, the Veteran submitted a mental residual functional capacity questionnaire that had been completed by his treating VA psychologist completed in June 2013.  He stated that the Veteran's PTSD impedes his ability to carry out activities of daily living.  His symptoms included appetite disturbance with weight change, decreased energy, thoughts of suicide, flattened affect, feelings of guilt or worthlessness, impairment in impulse control, anxiety, mood disturbance, difficulty thinking or concentrating, paranoid thinking or inappropriate suspiciousness, substance dependence, emotional withdrawal or isolation, intense and unstable interpersonal relationships, impulsiveness, easy distractibility, memory impairment, and sleep disturbance.   He opined that the Veteran would be unable to obtain and maintain employment due to his psychiatric disabilities, as he was seriously limited in his ability to understand and remember detailed instructions, carry out detailed instructions, set realistic goals or make plans independently of others, and deal with stress of semiskilled and skilled work.  He also stated that the Veteran would be unable to interact appropriately with the general public.  His ability to maintain socially appropriate behavior was seriously limited.  

In July 2016, the Veteran's treating VA psychologist stated that the Veteran was unemployed and unemployable by virtue of his PTSD.  He had symptoms of chronic sleep impairment, depression, hypervigilance, difficulty focusing on most tasks, flashbacks, no interest in activities or interacting with people, and an inability to form relationships.  The psychologist also completed a PTSD disability benefits questionnaire (DBQ).  He stated that the Veteran's psychiatric medications made him lethargic, fatigued, dizzy, listless, and unmotivated.  A GAF score of 40 was assigned.  This was based on the Veteran's marginal to poor coping skills, limited activities, stressors, lacking support systems, lack of trust among others, suspiciousness, being easily triggered, avoidance behaviors, and vulnerability.  He was easily irritated, had vacillations in mood, a heightened startle reflex, and a history of alcohol and drug dependency.  The psychologist opined that the Veteran's PTSD resulted in total occupational and social impairment.  He had difficulty concentrating, irritability, panic attacks, and was not capable of working with others.  The psychologist stated that the Veteran's PTSD caused attention and memory problems.  He was further distracted by flashbacks.  Other PTSD symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, near-continuous panic or depression effecting the ability to function independently, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, impaired judgment, impaired abstract thinking, gross impairment in thought processes or communication, disturbances of motivation and mood, inability to establish and maintain effective relationships, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, impaired impulse control, and persistent delusions or hallucinations.  He was divorced.  He was impulsively volatile without apparent reason and easily irritable with periods of feeling violent.  The Veteran reported spatial disorientation of time and place.  He also reported feeling delusional, if not hallucinating, from reflections and flashbacks.  

The Veteran was afforded a VA examination in July 2016.  The VA examiner opined that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran had been temporarily living with his father since 2015 and had an improved relationship with his father.  He maintained a relationship with his siblings and one of his children.  He had a fight with his son and no longer had contact with his son.  He had no friends.  He had not worked since 2009, when he was terminated due to problems related to his PTSD.  He had significant sleep impairment, difficulty concentrating, difficulty being around others, and frequent panic attacks.  He noted that the Veteran did not get along with others, did not like being around others, and was easily irritated.  Intrusive thoughts were triggered by invasion of personal space, which causes a panic attack, or a loud noise or light behind him.  He avoided being too close to others and crowds, which made him feel on edge.  He had frequent nightmares and sleep impairment.  His appetite was labile, energy was low, and he felt it took increased effort to maintain functioning.  The Veteran reported feeling hopeless and worthless.  His affect was blunted.  He reported thinking of killing his son.  The VA examiner stated that the Veteran's symptoms included depressed mood, anxiety, weekly or less often panic attacks, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.

In an August 2016 addendum opinion, the VA examiner stated that the Veteran's PTSD symptoms caused interpersonal problems, problems with concentration and memory, poor sleep, and nightmares.  His functional limitations included an inability to remain focused on the task at hand, problems getting along with others, and lethargy.  She stated that this would cause problems with occupational activities, including problems getting along with management, customers, and co-workers, as well as limited productivity due to lack of motivation.

After a review of all the evidence, lay and medical, the Board finds that the Veteran's PTSD symptoms most nearly approximated occupational and social impairment with deficiencies in most areas prior to February 5, 2014.  The VA treatment records and VA examination reports from October 2008, May 2009, January 2010, May 2010, and November 2013 indicated that the Veteran had symptoms of suicidal ideation, inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances, impaired impulse control with unprovoked irritability, and near continuous panic and depression affecting ability to function independently appropriately, and effectively.  GAF scores ranged from 31 to 65 during this period during this period.  For these reasons, the Board finds that the Veteran's PTSD symptoms more nearly approximated occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment, prior to February 5, 2014.  

However, the criteria for a 100 percent disability rating have not been met prior to February 5, 2014.  The weight of the evidence does not show that the Veteran experienced total occupational and social impairment prior to February 5, 2014.  The evidence shows no symptoms of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss of names of close relatives, own occupation, or own name during this period.  He lived independently, finished his degree, and took care of his parents during this period.  Therefore, a disability rating of 70 percent, but no higher, is warranted for PTSD prior to February 5, 2014. 

The Board notes that the Veteran is currently in receipt of a temporary total rating from February 5, 2014 to April 1, 2014.  As such, the Board need not consider whether a higher rating is warranted during this period.

From April 1, 2014, the weight of the evidence indicates that the Veteran's PTSD symptoms most nearly approximated total occupational and social impairment.  A March 2014 VA treatment note indicated that the Veteran had difficulty focusing and completing tasks, and could no longer drive due to these impairments.  His memory problems were described as "debilitating" and interfered with his ability to perform activities of daily living.  He feared for his safety.  Furthermore, the March 2014 VA neuropsychology evaluation report indicated that the Veteran would forget where he was going while driving.  The July 2016 DBQ completed the Veteran's treating VA psychologist indicated that he had gross impairment in thought processes or communication, disorientation to time and place, persistent delusions or hallucinations, and total occupational and social impairment.  This evidence is indicative of total occupational and social impairment beginning April 1, 2014.  Therefore, the Board finds that the Veteran's PTSD symptoms more nearly approximated total occupational and social impairment from April 1, 2014, and a 100 percent rating is warranted from this date.  

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For these reasons, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria under DC 9411 for a rating of 70 percent, but no higher, prior to February 5, 2014, and a 100 percent rating from April 1, 2014.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.130.


Increased Rating Claim for GERD - Analysis

The Veteran is in receipt of a 30 percent rating for GERD under 38 C.F.R § 4.114, DC 7346, applicable to hiatal hernia.  He contends that a higher rating is warranted for the entire period on appeal.  

This disability is currently rated under 38 C.F.R. § 4.114, DC 7346, for hiatal hernia. Under DC 7346, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. For a 30 percent rating, GERD must manifest as persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted with two or more of the symptoms for the 30 percent evaluation of less severity.  

Turning to the evidence, a September 2009 VA treatment record indicated that the Veteran had epigastric pain, heartburn, and vomiting in the mornings.  

The Veteran was afforded a VA examination in October 2009.  He had symptoms of nausea, substernal chest burning, belching, indigestion, and food regurgitation every other day.  He had no history of vomiting blood or blood in the stool.  

A November 2009 VA treatment note indicated that the Veteran had been vomiting every other day with an abdominal burning sensation for the past year or so.  He stated that his weight fluctuated, but he felt like he had gained weight since he fractured his foot.  He denied any black tarry stools or bright red blood per rectum.  He had epigastric burning with occasional radiation to the chest.  He had daily regurgitation of food.  

A December 2009 VA treatment note indicated that the Veteran was still having significant epigastric burning and felt acid coming up his chest.  He also had occasional vomiting episodes.  He had heartburn and belching.

The Veteran was afforded a VA examination in June 2010.  He reported having daily symptoms of acid reflux.  The acid reflux awakened him at night at least five nights a week.  He had lost 10 pounds in the last year.  He had no history of stricture.  He denied vomiting blood or blood in the stool.  He had no history of anemia. 

A December 2010 VA treatment note indicated that the Veteran was still having epigastric burning and felt acid coming up his chest.  He also had occasional nausea and vomiting episodes, as well as occasional dysphagia to both solid and liquid.  He denied melena or bright red blood per rectum.  

A March 2011 endoscopy report indicated that the Veteran had a mild Schatzki ring, or stricture of the esophagus.  

An April 2011 VA treatment note indicated the Veteran was still having epigastric burning and acid reflux.  He also had occasional nausea and vomiting episodes, as well as occasional dysphagia to both solid and liquid.  He had a mild non-obstructing Schatzki ring and mild esophagitis.  He denied melena or bright red blood per rectum.

A June 2012 VA treatment note indicated that the Veteran had epigastric abdominal pain and vomiting after eating.  He reported having a choking feeling and feeling food getting stuck in his throat.  He reported having some blood in his vomitus a month ago and fluctuation in his weight.  

A January 2013 VA treatment note indicated that the Veteran complained of choking/dysphagia.  He reported vomiting, but no hematemesis.  He had a choking sensation with eating and feeling food getting stuck in his throat.  He had no weight loss or change in appetite.  

The Veteran was afforded a VA examination in October 2013.  His Schatzki ring was worse.  Signs and symptoms of GERD included persistently recurrent epigastric distress, dysphagia, pyrosis (heartburn), reflux, regurgitation, substernal arm or shoulder pain, sleep disturbance, vomiting, and mild hematemesis.  The hematemesis occurred once a year and lasted for less than a day.  The Veteran was diagnosed with a mild esophageal stricture, described as a Schatzki ring causing the need for dilation of the esophagus.  The VA examiner noted that a moderate stricture of the esophagus was revealed by a March 26, 2013 upper endoscopy.  

A February 2014 VA emergency department treatment note indicated that the Veteran had suffered from intermittent episodes of vomiting for years, with four episodes of vomiting in the past two weeks.  The vomiting occurred suddenly, without nausea or abdominal pain.  The vomit was not bloody.  There was no hematemesis, abdominal pain, nausea, vomiting, diarrhea, or melena.  He denied any unintentional weight loss and had a good appetite.

A June 2014 VA treatment record indicated that the Veteran had an upset stomach and was vomiting daily.  This had been going on for some time.  He had seen scant blood in vomit.  

An August 2014 VA treatment note indicated that the Veteran had solid food dysphagia.  He denied abdominal pain or melena/hematochezia.

An October 2015 VA treatment note indicated that the Veteran had difficulty swallowing, blood in sputum, burning in stomach, vomiting, nausea, and a feeling of food stuck in his throat.  He denied any blood in stools.  His weight fluctuated, but he had not lost weight.  

The Veteran was afforded a VA examination in July 2016.  He had moderate esophageal stricture, requiring yearly dilation.  

After review of all the evidence of record, both lay and medical, the Board finds that a rating in excess of 30 percent for GERD is not warranted under DC 7346.  While the evidence indicates that he has had consistent symptoms of pain, vomiting, abdominal distress, epigastric pain, and difficulty swallowing, he has not had consistent symptoms of material weight loss, or hematemesis or melena with moderate anemia.  While there has been some hematemesis and weight loss, the hematemesis has been shown to only be occasional and the weight loss has never been shown to be material.  Furthermore, the record does not contain any evidence of anemia.  In addition, the evidence does not indicate that the Veteran's symptom combinations were productive of severe impairment of health at any point during the period on appeal.  For these reasons, the Board finds that a rating in excess of 30 percent for GERD under DC 7346 is not warranted.

However, the evidence indicates that the Veteran's Schatzki ring, or stricture of the esophagus, was caused by the GERD.  38 C.F.R. § 4.114, DC 7203, is applicable to stricture of the esophagus.  Under DC 7203, a 30 percent rating is warranted for moderate stricture of the esophagus and a 50 percent rating is warranted for severe stricture, permitting liquids only.  An 80 percent rating is warranted for stricture of the esophagus permitting passage of liquids only, with marked impairment of general health.  Here, the October 2013 VA examination report indicated that the March 2013 endoscopy revealed that the stricture was moderate in severity.  This was the earliest evidence indicating that the stricture was of more than mild severity.  There is no evidence that the stricture was of more than moderate severity or permitted liquids only during the period on appeal.  Therefore, a separate rating of 30 percent, but no higher, is warranted under DC 7203 for moderate stricture of the esophagus from March 26, 2013.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Increased Rating Claim for a Low Back Disability - Analysis 

The Veteran is also in receipt of a 20 percent disability rating for his low back disability.  He asserts that a higher rating is warranted.  The low back disability is currently rated under 38 C.F.R. § 4.71a, DC 5237, applicable to lumbosacral strain.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  
A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 
A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) instructs to round each range of motion measurement to the nearest five degrees.  

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that DC 5242 for degenerative arthritis of the spine can also be rated under DC 5003.  However, the Veteran is currently in receipt of a 20 percent rating, which is the maximum possible rating under DC 5003.  A higher rating under DC 5003 is available. 

Intervertebral disc disease (also referred to as IVDS/degenerative disc disease/DDD) can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under the IVDS Formula, a rating of 20 percent is warranted for incapacitating episodes with a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula.  

For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (1).

In evaluating disabilities of the musculoskeletal system, painful motion is an important factor of disability.  See 38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Id.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

Moreover, when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  38 C.F.R. 
§ 4.40.  Consideration must also be given to weakened movement, premature or excess fatigability and incoordination.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the Diagnostic Codes applicable to the affected joint). 

The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Turning to the evidence, the Veteran was afforded a VA spine examination in October 2009.  He reported having intermittent back pain.  He did not report any incapacitating episodes, and denied having any bowel or bladder incontinence or any focal neurological defects.  He was walking with a cane.  Forward flexion was 80 degrees, where he stated it was further limited by pain and stiffness.  Extension was 30 degrees.  Lateral flexion was 30 degrees, bilaterally.

The Veteran was afforded a VA examination in June 2010.  He walked with a shuffling-type gait, but was able to stand on his toes and heels.  The VA examiner noted that he had incurred a fracture of the right ankle, secondary to a non-service-connected related altercation, which prevented full weight-bearing of the right lower extremity.  The Veteran reported pain and cramping in both legs, but primarily in the right lower extremity rather than the left.  He denied any bowel or bladder symptomatology.  Forward flexion was 90 degrees, without pain.  Extension was 30 degrees, without pain.  Right and left lateral flexion was 30 degrees, and right and left lateral rotation was 45 degrees, all without pain.  There was no additional loss of range of motion during active, passive or repetitive motion.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-up.  There were no incapacitating episodes or radiation of pain, and no neurological findings or effect on the usual daily activity.  The Veteran was diagnosed with lumbosacral strain with radiculopathy, now located primarily in the right lower extremity versus the left, per history of the Veteran.  

A June 2010 VA physical medicine rehabilitation treatment plan indicated that the Veteran's low back pain radiated to his bilateral hips and legs with numbness and tingling.  He stated that he was only able to walk half a block before he needed to stop due to pain.  Straight leg raising tests were positive, bilaterally.  Lumbar range of motion was 50 percent limited in all ranges, secondary to pain.  

An August 2013 VA treatment record indicated that the Veteran complained of bilateral foot pain.

The Veteran was afforded a VA examination in October 2013.  He reported having throbbing low back pain radiating to the left leg, associated with paresthesias and numbness of the lower extremity.  He had mild left foot drop, but no sacral anesthesias and no bowel or bladder impairment.  He used a cane for the foot drop, which he reported started two months earlier.  He reported having one flare-up on average per month, associated with additional functional impairment characterized by weakness, fatigability, incoordination, and lack of endurance.  The VA examiner opined that this would adversely impact any repetitive actions such as climbing a ladder or repetitively lifting boxes off a loading dock.  The VA examiner estimated that the change in range of motion due to the flare-up would cause a 15 degree additional decline in forward flexion alone.  Forward flexion was 55 degrees, with pain beginning at 45 degrees.  Extension was 15 degrees, with pain at that point.  Right lateral flexion was 15 degrees, with pain beginning at 10 degrees.  Left lateral flexion was 15 degrees, with pain at that point.  Right lateral rotation was 25 degrees, with pain beginning at 20 degrees.  Left lateral rotation was 20 degrees, with pain at that point.  After repetitive use testing, forward flexion was 50 degrees, extension was 10 degrees, lateral flexion was 10 degrees bilaterally, right lateral rotation was 15 degrees, and left lateral rotation was 20 degrees.  After repetitive use, there was less movement than normal, excess fatigability, incoordination, pain on movement, and instability of station.  There was tenderness in the low mid back over the transverse processes of the lumbar vertebrae in the midline.  The Veteran had guarding or muscle spasm of the thoracolumbar spine that caused an abnormal gait.  Muscle strength was decreased in the left ankle and great toe, but was otherwise normal.  Reflexes were absent in the left ankle, but otherwise normal. Sensation was decreased in the left lower leg/ankle and foot/toes, but otherwise normal.  The straight leg raising test was negative for the right lower extremity.  There were no radicular signs or symptoms of the right lower extremity.  The Veteran had IVDS of the thoracolumbar spine, but had not had any incapacitating episodes over the past 12 months due to IVDS.  He required constant use of a cane.  The VA examiner opined that the Veteran's ability to do lifting and climbing was adversely affected by his low back disability.  

The Veteran was afforded a VA examination in July 2016.  He reported that his back pain was worse in winter time and when lying in bed.  He reported having flare-ups, with his back pain aggravated by lying in bed, prolonged sitting, and prolonged standing.  The Veteran denied weakness and bowel/bladder incontinence.  Flexion was 90 degrees, extension was 25 degrees, lateral flexion was 30 degrees bilaterally, right lateral rotation was 25 degrees, and left lateral rotation was 20 degrees.  Pain was noted on examination, but did not result in or cause functional loss.  There was evidence of pain with weight bearing, but no objective evidence of localized tenderness or pain on palpation.  There was no additional loss of function or range of motion after three repetitions.  The Veteran had muscle spasm, but it did not result in abnormal gait or spinal contour.  Muscle strength was normal in the right lower extremity, but decreased in the left ankle, foot, and toes.  There was no muscle atrophy.  Sensation testing was normal.  Straight leg raising tests were normal bilaterally.  The VA examiner opined that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  The Veteran's low back disability impacted his ability to work.  He could not do any overhead lifting or carrying, kneeling, squatting, climbing, crawling, or prolonged standing or walking.  Lifting and carrying was limited to 10 pounds.  He must be allowed to move and change positions as needed, in addition to a five minute rest period each hour.

A July 2016 VA treatment record indicated that the Veteran had ongoing bilateral lower extremity radicular pain.  

Based on the above, the lay and medical evidence of record establishes that the criteria for a rating in excess of 20 percent for a low back disability are not met prior to October 29, 2013.  38 C.F.R. §§ 4.3, 4.7.  As clearly detailed above, forward flexion of the thoracolumbar spine was well in excess of 30 degrees for the rating period prior to October 29, 2013.  

Nonetheless, for the rating period beginning on October 29, 2013, the Board finds that a 40 percent rating, but no higher, for the low back disability is warranted.  Such conclusion is based on the October 29, 2013, VA examination findings of pain beginning at 45 degrees of flexion and an additional loss of 15 degrees of forward flexion during flare-ups.  An even higher rating is not warranted, as, throughout the period on appeal, there is no evidence of favorable or unfavorable ankylosis of the thoracolumbar spine or entire spine.  

The Board also considered the Veteran's reported impairment of function, such as pain, muscle spasm, fatigability, weakness, and stiffness, and has considered additional limitations of motion due to pain and flare-ups.  For the rating period prior to October 29, 2013, there is no such evidence.  Moreover, beginning October 29, 2013, the 40 percent rating assigned herein takes into account the additional loss of motion due to pain during a flareup.  To the extent that the Veteran has reported experiencing flare-ups and functional impairment, this impairment is contemplated by the current ratings assigned and is not of such severity that it could be meet or approximate the next-higher ratings.  

The Board further finds that a higher disability rating is not warranted under the IVDS Formula.  38 C.F.R. § 4.71a, DC 5243.  The October 2013 VA examination report indicates that the Veteran had had no incapacitating episodes of his low back disability in the prior year.  The Veteran's VA and private treatment records do not reflect any physician-prescribed bed rest for incapacitating episodes due to the low back disability.  For these reasons, the Board finds that a rating in excess of 20 percent based on incapacitating episodes is not warranted at any time during the appeal period.  38 C.F.R. §§ 4.3, 4.7.

Associated Neurological Manifestations

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a  if supported by objective medical evidence.

DC 8520 provides rating criteria for paralysis of the sciatic nerve.  Under DC 8520, an 80 percent disability rating is assigned for complete paralysis of the sciatic nerve, demonstrated by foot drop, no active movement possible of the muscles below the knee, and knee flexion that is weakened or (very rarely) lost.  Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given."  A 60 percent disability rating is assigned for severe, incomplete paralysis, with marked muscular atrophy.  A 40 percent disability rating is assigned for moderately severe, incomplete paralysis.  A 20 percent disability rating is assigned for moderate, incomplete paralysis.  A 10 percent disability rating is assigned for mild, incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520. 

DC 8521 provides rating criteria for paralysis of the external popliteal nerve (common peroneal).  Under DC 8521, a 40 percent disability rating is assigned for complete paralysis of the external popliteal nerve, demonstrated by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; and/or anesthesia covers entire dorsum of foot and toes.  Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given."  A 30 percent disability rating is assigned for severe, incomplete paralysis.  A 20 percent disability rating is assigned for moderate, incomplete paralysis.  A 10 percent disability rating is assigned for mild, incomplete paralysis.  38 C.F.R. § 4.124a, DC 8521.

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Turning to the evidence, the Veteran was afforded a VA examination in June 2010.  The Veteran reported pain and cramping in both legs, but primarily in the right lower extremity rather than the left.  Deep tendon reflexes were normal bilaterally, as was strength.  There was no evidence of muscle atrophy.  There were no incapacitating episodes, radiation of pain, neurological findings, or effects on the usual daily activity.  The Veteran was diagnosed with lumbosacral strain with radiculopathy, now located primarily in the right lower extremity versus the left, per history.  

The Veteran was afforded a VA examination in October 2013.  He reported a progressive worsening of his left sciatic nerve radiculopathy with paresthesias and transient numbness, along with the development of left foot drop in the last two months.  Moderate constant pain, paresthesias, and moderate numbness were noted.  Muscle strength testing revealed decreased left ankle dorsiflexion.  There was no muscle atrophy.  Left ankle reflexes were absent.  There was decreased sensation in the left lower leg/ankle and foot/toes.  There were no trophic changes.  The Veteran's gait was antalgic, with mild left foot drop.  The VA examiner opined that the Veteran had moderate incomplete paralysis of the left sciatic nerve and moderate incomplete paralysis of the left external popliteal nerve.  The Veteran required the constant use of a cane.  No EMG studies had been performed.  The Veteran's left lower extremity radiculopathy would impact his ability to climb, lift, run, and jump.  The VA examiner stated that the popliteal nerve is a branch of the sciatic nerve and is sometimes referred to as the peroneal nerve.  He stated that this nerve is responsible for the left foot weakness described.

An April 2014 VA treatment note indicated that the Veteran had left leg pain, weakness, and numbness.  He reported numbness and tingling in his left toes.  For the past six months, he reported having trouble lifting his left foot and with balance.  He had a few falls due to poor balance.  There was slight atrophy of the foot muscles.  Strength was decreased in the left ankle and foot.  There was decreased sensation to light touch in the entire left leg.  Reflexes were decreased in the left ankle and foot.  EMG testing revealed decreased activation pattern in all left lower extremity muscles.  

A May 2014 VA neurology progress note indicated that the Veteran had weakness in the left leg and numbness in the left toes.  This was worse with cold weather.  He reported having some problems with going up stairs and getting short of breath.  He also had problems getting out of the car and after walking a certain distance.  

The Veteran was afforded a VA examination in July 2016.  The VA examiner stated that the Veteran continued to have lower back pain and muscle spasms.  He had shooting pain down the left leg, mostly in the hamstrings.  He had tingling and weakness in the left foot.  He used a cane and a prosthetic for the left foot.  The Veteran had severe left lower extremity constant pain, intermittent pain, paresthesia and/or dysesthesias, and numbness.  Muscle strength and sensation were decreased in the left lower extremity, but reflexes were normal.  There were no trophic changes.  The VA examiner stated that no nerves were affected, and a 2014 EMG revealed no evidence of radiculopathy.  The VA examiner, a neurologist, opined that the original diagnosis of left lumbar radiculopathy was incorrect.  He noted that a 2014 lumbar spine MRI failed to demonstrate any arthritic changes or disc bulges commonly seen in radiculopathy, and 2014 EMG testing was normal.

Right Lower Extremity

The Board finds that the criteria for a separate compensable rating for right lower extremity radiculopathy have been met throughout the period on appeal.  This is based on his reports of pain and cramping in the right leg and diagnosis of right lower extremity radiculopathy during the June 2010 VA examination, July 2010 VA treatment record reporting bilateral lower extremity radiculopathy with pain, numbness, and tingling.  An April 2014 VA treatment note indicated that the Veteran reported numbness in his right toes.  Indeed, the Veteran is competent to report experiencing observable symptoms such as radiating pain, numbness, and tingling.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent rating, but no higher, for mild right lower extremity radiculopathy is warranted for the entire period on appeal.  

However, a rating higher than 10 percent is not warranted as the record demonstrates entirely no evidence showing that the Veteran's right lower extremity radiculopathy has been moderate in severity.    

Left Lower Extremity 

The RO has already granted a separate compensable rating for the Veteran's left lower extremity radiculopathy, with left foot drop, during the pendency of this appeal pursuant to 38 C.F.R. § 4.124a, DC 8521-8520, for paralysis of the sciatic and external popliteal nerves.  Because less than the maximum available benefit for a schedular rating was awarded and because the increase was not awarded for the entirety of the claim period, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  

Based on the evidsence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating under DC 8521 for left lower extremity  radiculopathy is warranted from September 24, 2009, the date of the Veteran's claim for an increased rating for the low back disaibty, until August 28, 2013; and  during this time period the Veteran's radiculopathy was not shown to be more than mild in nature.  Therefore a 10 percent rating, but no higher, for left lower extremity radiculopathy is granted from September 24, 2009, to August 28, 2013.  

From August 29, 2013, the Board further finds that the criteria for a 40 percent rating, but no higher, for left lower extremity radiculopathy are met under DC 8521.  This is based on the October 2013 VA examination findings of the Veteran having developed a left foot drop two months earlier and that this was related to an incomplete paralysis of the external popliteal nerve.  The Board notes that a 40 percent rating is the maximum possible rating under DC 8521.  

The evidence does not indicate that there are any other potential neurological manifestations of the Veteran's low back disability.  Therefore, the Board finds that no further discussion of separate ratings of the low back disability as manifested neurologically is warranted.

SMC Consideration

VA's governing laws and regulations direct that SMC is payable for loss of use of a foot.  Loss of use of a foot exists when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with the use of a suitable prosthetic appliance."  38 C.F.R. 3.350(a)(2)(i).  The regulation also provides that the determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Examples given include complete paralysis of the external popliteal nerve with consequent foot drop accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. § 3.350(a)(2)(i)(a), (b). 
As the Board grants, herein, a 40 percent rating under DC 8521 for complete paralysis of the external popliteal nerve with left foot drop, the Board further finds that the Veteran has loss of use of the left foot under 38 C.F.R § 3.350.  This is based on his symptoms of left foot drop, left lower extremity radiculopathy, atrophy of the muscles of the left foot, loss of strength in the left foot, impaired balance, and an abnormal gait.  The Board notes that the Veteran has a history of falls and requires the use of a cane and brace.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for entitlement to SMC for loss of the use of the left foot have been met. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.350.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


Increased Rating Claim for a Neck Disability - Analysis

The Veteran is currently in receipt of a 20 percent disability rating for residuals of neck trauma under 38 C.F.R. § 4.71a, DC 5237, applicable to cervical strain.  He contends that a higher rating is warranted.  

The 20 percent rating has been in effect since April 1992, and is therefore protected under the law preserving disability ratings in effect for more than 20 years.  38 C.F.R. § 3.951(b).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned where there is unfavorable ankylosis of the entire cervical spine.   A 100 percent disability rating is assigned where there is unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (see also Plate V) provides that, for VA compensation purposes, normal cervical motion is forward flexion, extension, and lateral flexion from zero to 45 degrees. Normal left and right rotation is from zero to 80 degrees. The normal combined range of motion for the cervical spine is 340 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4) provides that all measured ranges of motion should be rounded to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc disease (also referred to as IVDS/degenerative disc disease/DDD) can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under the IVDS Formula, a rating of 20 percent is warranted for incapacitating episodes with a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

In evaluating disabilities of the musculoskeletal system, painful motion is an important factor of disability.  See 38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Id.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

Moreover, when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  38 C.F.R. § 4.40.  Consideration must also be given to weakened movement, premature or excess fatigability and incoordination.  38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the Diagnostic Codes applicable to the affected joint). 

The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Turning to the relevant evidence, the Veteran was afforded a VA examination in October 2009.  He reported having intermittent neck pain.  He denied any bowel or bladder incontinence or any focal neurological defects.  Forward flexion was 40 degrees and extension was 35 degrees, with mild reproducible pain.  Lateral rotation was 50 degrees bilaterally with mild reproducible pain.  Lateral flexion was 35 degrees bilaterally with mild reproducible pain.  He had some paraspinal musculature tenderness to palpation.  He had good bilateral upper extremity strength.  Range of motion during passive, active, and repetitive motions was the same.  There was no additional functional impairment secondary to weakness, fatigability, incoordination, or flare-ups.  There were no incapacitating episodes or radiation of pain.  The neck disability had no effect on his usual occupation or activities of daily living.  X-rays revealed mild tilting to the right side.  

The Veteran was afforded a VA examination in June 2010.  There was no evidence of radiculopathy to the upper extremities.  There was no weakness or atrophy noted to the upper extremities.  Deep tendon reflexes were normal.  Forward flexion was 40 degrees, with pain at 40 degrees.  Extension was 75 degrees, without painful limitation.  Lateral flexion was 40 degrees bilaterally, without painful limitation.  Lateral rotation was 75 degrees bilaterally, without painful limitation.  There was no additional loss of range of motion upon passive or repetitive motion.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-up.  There were no incapacitating episodes, radiation of pain, neurological findings, or effects on the usual daily activity.  There were no bowel or bladder complaints.

A June 2010 VA treatment note indicated that the Veteran had a constant sharp neck pain with numbness and tingling.  Pain was worse with neck flexion and rotation.  Cervical spine range of motion was limited by 50 percent in all ranges, secondary to pain.  

An August 2013 VA treatment note indicated that the Veteran had significant cervical spine pain, muscle spasm, and headache.  He stated that the pain radiated to his head and down the left side of his arm to his fingers.  Pain was worse when he turned his head to the right.  The pain was associated with a sharp constant left sided headache that was accompanied with phonophobia, but no photophobia, nausea, and vomiting.  

The Veteran was afforded a VA examination in October 2013.  The Veteran reported persistent moderate pain with movement, particularly with hyperextension.  No radiculopathy or bowel or bladder impairment was reported.  He also reported having flare-ups about once a month with moderately severe pain in his neck, without radiation, that caused additional functional impairment associated with fatigability and lack of endurance only.  This would negatively impact any repetitive task requiring hyperextension of the neck, such as working on something overhead.  The change in range of motion due to the flare-up was estimated to be an additional decline in flexion of 10 degrees and extension of 10 degrees.  Forward flexion was 35 degrees, with pain at that point.  Extension was 30 degrees, with pain at that point.  Right lateral flexion was 30 degrees, with pain at that point.  Left lateral flexion was 30 degrees, with pain at 25 degrees.  Right lateral rotation was 50 degrees, with no objective evidence of painful motion.  Left lateral rotation was 45 degrees, with no objective evidence of painful motion.  After repetitive use testing, flexion was 25 degrees, extension was 20 degrees, right lateral flexion was 20 degrees, left lateral flexion was 25 degrees, right lateral rotation was 45 degrees, and left lateral rotation was 35 degrees.  The Veteran also had functional impairment due to less movement than normal and pain on movement after repetitive use.  Muscle strength testing, reflex testing and sensory testing were all normal.  There was no radicular pain or any other signs or symptoms due to radiculopathy.

The Veteran was afforded a VA examination in July 2016.  He reported having muscle spasms in his neck on a daily basis and moderate numbness and tingling down his left arm to his finger.  He stated that the neck pain was worse in the winter and when lying in bed.  The neck pain was aggravated by lying in bed, prolonged sitting, and prolonged standing.  His right hand is dominant.  He reported experiencing flare-ups.  Forward flexion, extension, and right and left lateral flexion were all 45 degrees.  Lateral rotation was 80 degrees, bilaterally.  Pain was noted on examination, but the VA examiner stated that it did not result in or cause functional loss.  There was evidence of pain with weight bearing.  There was no additional loss of function or range of motion after three repetitions.  The examination was conducted during a flare-up, and the VA examiner opined that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with flare-ups.  The Veteran's muscle spasms did not result in an abnormal gait or spinal contour.  Muscle strength testing was normal and there was no muscle atrophy.  Reflex examination was normal, as was the sensory examination.  The Veteran had moderate constant pain, paresthsias and/or dysesthesias, and numbness, as well as severe intermittent pain, in the left upper extremity.  However, there were no signs or symptoms of radiculopathy in the right upper extremity.  The VA examiner stated that the Veteran did not have right or left upper extremity radiculopathy.  He did not have ankylosis of the spine or IVDS.  The Veteran's neck disability impacted his ability to work.  He could not do any overhead lifting or carrying, kneeling, squatting, climbing, crawling, or prolonged standing or walking.  Lifting and carrying was limited to 10 pounds.  He must be allowed to move and change positions as needed, in addition to a five minute rest period each hour.

Based on the above, the lay and medical evidence of record establishes that the criteria for a rating in excess of 20 percent for a neck disability have not been met.  For the entire period on appeal, the Veteran's forward flexion has been greater than 15 degrees, including during flare-ups and after repetitive use.  There is no evidence of favorable or unfavorable ankylosis of the cervical spine or entire spine; therefore, the Board finds that there is no favorable or unfavorable ankylosis of the cervical spine or entire spine.  For these reasons, a rating in excess of 20 percent for a neck disability is not warranted.

The Board also considered the Veteran's reported impairment of function, such as pain, stiffness, and muscle spasms, and has considered additional limitations of motion due to pain and flare-ups.  Even considering additional limitation of motion or function of the cervical spine due to pain or other symptoms such as weakness, fatigability, stiffness, spasm, or pain (see 38 C.F.R. §§ 4.40, 4.45, 4.59), the evidence does not show that the neck disability more nearly approximates the criteria for a higher rating for any period on appeal.  To the extent that the Veteran has reported experiencing flare-ups and functional impairment, this impairment is contemplated by the current 20 percent rating and is not of such severity that it could be characterized as flexion 15 degrees or less or ankylosis, as is required for a higher rating.  As such, a higher rating based on pain and functional loss is not warranted.  See Mitchell, 25, Vet. App. at 32; Deluca, 8 Vet. App. at 206-07.

The Board further finds that a higher disability rating is not warranted under the IVDS Formula.  38 C.F.R. § 4.71a, DC 5243.  The October 2013 and July 2016 VA examination reports both indicate that the Veteran does not have IVDS.  The Veteran's VA treatment records do not reflect any physician-prescribed bed rest for incapacitating episodes due to the cervical spine disability.  For these reasons, the Board finds that a rating in excess of 20 percent based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7.

With respect to the Veteran's claim for a separate evaluation of his cervical spine disability as manifested neurologically, the Board must consider the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath, 1 Vet. App. at 595.  The evidence indicates that the Veteran has reported experiencing signs and symptoms of radiculopathy in the bilateral upper extremities, but all of the VA examination reports indicate that the Veteran does not have bilateral upper extremity radiculopathy.  The Veteran is competent to report that he experiences pain that feels like it radiates from his neck, numbness, and tingling.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that separate 10 percent ratings, but no higher, for bilateral upper extremity radiculopathy are warranted under DC 8515 for the entire period on appeal.  Ratings in excess of 10 percent are not warranted, as the lack of diagnosis in the VA examination reports is highly probative evidence that the reported bilateral upper extremity radiculopathy is intermittent and no more than mild in severity.  

In addition, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's migraine headaches are related to or caused by his neck disability.  A January 2010 VA treatment record indicated that the Veteran was having one to two headaches a month, with pain, blurred vision, and noise and light intolerance.  A June 2011 VA treatment note indicated that the Veteran's headache frequency had increased to every other day, with symptoms of headache, throbbing, photo/phonophobia, and mild nausea.  The treating physician indicated that the Veteran' migraine headaches may be secondary to his neck disability, sinusitis, or idiopathic.  An August 2013 VA treatment note indicated that the Veteran's headaches were associated with his neck pain.  A March 2014 VA treatment note indicated that the Veteran had debilitating headaches.  An October 2014 VA treatment note indicated that the Veteran had migraine headaches every day.  Based on this evidence, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's migraine headaches are related to or caused by his neck disability.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that a separate compensable rating is warranted for migraine headaches, secondary to the neck disability.  

Migraine headaches are rated under 38 C.F.R. § 4.124a, DC 8102, which provides for a 10 percent rating for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A 20 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Based on the evidence of record, both lay and medical, the Board finds that the Veteran's headaches were not prostrating prior to June 24, 2011.  There is no evidence before that date to indicate that the Veteran's headaches were prostrating.  Therefore, a compensable rating is not warranted prior to that date.  The June 2011 VA treatment note reflected an increase in the severity and frequency of the headaches, such that a 30 percent rating was warranted for prostrating attacks occurring at least once a month.  However, a rating in excess of 30 percent was not warranted until March 18, 2014, when a VA treatment note gave the first indication that the Veteran's migraine headaches were "debilitating," or productive of severe economic inadaptability.  In summary, a 30 percent rating, but no higher, for migraine headaches is warranted from June 24, 2011 to March 18, 2014, and a 50 percent rating thereafter.

The evidence does not indicate that there are any other potential neurological manifestations of the Veteran's neck disability.  Therefore, the Board finds that no further discussion of separate evaluations of the neck disability as manifested neurologically is warranted.  

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For these reasons, the Board finds that the weight of the evidence is against a rating in excess of 20 percent for a neck disability.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, resolving all reasonable doubt in the Veteran's favor, the Board finds that separate 10 percent ratings, but no higher, for bilateral upper extremity radiculopathy are warranted under DC 8515 and a separate a 30 percent rating, but no higher, for migraine headaches is warranted from June 24, 2011 to March 18, 2014, and a 50 percent rating thereafter.

Increased Rating Claim for Residuals of Acne and Chickenpox - Analysis

The Veteran is in receipt of a noncompensable rating for residuals of chickenpox under 38 C.F.R. § 4.118, DC 7899-7805, applicable to scars.  He is also in receipt of a noncompensable rating for acne scars prior to July 20, 2016, and 10 percent thereafter, for acne scars, currently rated under DC 7800-7828, applicable to scars of the head face or neck and acne.  As both of these disabilities involve the rating of scars, the Board will analyze them together.  He contends that higher ratings are warranted for both of these disabilities.  

DC 7828 provides for a noncompensable rating for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or deep acne other than on the face and neck.  A 30 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  DC 7828 also provides that acne can be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DC's 7801-7805), depending upon the predominant disability.  

The evidence does not indicate that the Veteran had deep acne at any point during the period on appeal.  Instead, all of the evidence indicates that the Veteran's acne has been no more than superficial throughout the period on appeal.  Therefore, a compensable rating under DC 7828 is not warranted.

DC 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck be rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Note (1) to DC 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: (A) Scar is 5 or more inches (13 or more cm.) in length; (B) Scar is at least one-quarter inch (0.6 cm.) wide at the widest part; (C) Surface contour of scar is elevated or depressed on palpation; (D) Scar is adherent to underlying tissue; (E) Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.);(F) Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (G) Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and (H) Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under DC 7801, scars other than on the head, face, or neck that are deep or cause limited motion are rated as 10 percent disabling for areas exceeding 6 square inches (39 square centimeters), 20 percent disabling for areas exceeding 12 square inches (77 square centimeters), 30 percent disabling for areas exceeding 72 square inches (465 square centimeters), and 40 percent disabling for areas exceeding 144 square inches (929 square centimeters).  Note (2) under DC 7801 provides that a deep scar is defined as one associated with underlying soft tissue damage.  Id.

DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent evaluation.  10 percent is the only rating assignable under DC 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Id.

Under DC 7804, a 10 percent rating is warranted for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful.  A 30 percent disability rating is warranted for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

DC 7805 provides that other scars (not otherwise considered under the DCs 7800-7804) are to be rated according to their disabling effects under an appropriate diagnostic code.  See 38 C.F.R. § 4.118, DC 7805.

The evidence includes a May 2010 VA skin examination for residuals of chicken pox.  The VA examiner opined that the Veteran did not have current chicken pox and did not have residuals, including scarring.

The Veteran was afforded another VA skin examination in October 2013.  He was diagnosed with acne and residuals of varicella (chicken pox).  The VA examiner stated that there were no current clinically significant residuals of chicken pox.  The Veteran had superficial acne affecting less than 40 percent of the face and neck.  The VA examiner stated that the Veteran's skin conditions did not cause scarring or disfigurement of the head, face, or neck.  

The Veteran was afforded a VA skin disease examination in July 2016.  The VA examiner diagnosed the Veteran with acne.  The Veteran reported that he continued to have flares of acne, caused by heat and warm climates, as well as sweating.  His current hygiene regiment for this condition is Noxzema and cocoa butter.  The VA examiner stated that he had "acne nicking scarring" of the head face, and neck.  These scars are not painful or unstable and do not have a total area equal to or greater than 39 square centimeters.  The scars are located on the bilateral temples and measure six centimeters long by 0.4 centimeters wide.  The Veteran's acne is treated by constant or near-constant use of Noxzema.  The current acne was described as superficial in severity.  The Veteran has pruritus and increased sensitivity with weather changes with acne scarring.  He stated that sunlight makes the scars more sensitive and pruritic.  He is bothered emotionally and socially when he experiences a flare of his acne.  He does not like the appearance of his skin when he has a flare.

The Veteran was also afforded a VA scars examination in July 2016.  He was diagnosed with scar of the skin from previous chicken pox and scar of the skin from previous acne - face, chest, back, and legs.  The VA examiner stated that the scars of the trunk or extremities are not painful, unstable, or due to burns.  The Veteran has a left posterior shoulder acne scar.  The scar is superficial and non-linear.  It is 0.5 centimeters long and 0.4 centimeters wide, for an approximate total area of 0.2 centimeters squared.  He also has "multiple small nicking scars from pervious acne located on the temples."  The VA examiner stated that there were too many scars to measure.  However, the total surface area covered by the scars is six centimeters long by 0.4 centimeters wide.  The facial scars have a depressed surface contour on palpation and result in an abnormal texture of the face.  There is no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The Veteran stated that the scars located on the bilateral temples and left posterior shoulder are pruritic.  He denied any numbness, burning, or tingling pain.  He reported having increased sensitivity of the scars with weather changes.  

Upon review of all the evidence of record, the Board finds that the Veteran is entitled to a 30 percent rating, but no higher, under DC 7804 for five or more painful acne and chickenpox scars.  This rating accounts for the sensitivity the Veteran experiences with weather changes and pruritus, but is not higher as the Veteran's scars are not unstable.

The Board also finds that a separate 10 percent rating, but no higher, is warranted for acne scars of the face, head, and neck that exhibit one characteristic of disfigurement, specifically that the surface contour of the scars is elevated or depressed on palpation.  However, a rating in excess of 10 percent under DC 7800 is not warranted as the record does not indicate that the Veteran has any other characteristic of disfigurement, including facial scars are five or more inches in length, at least one-quarter inch wide at the widest part, adherent to underlying tissue, hypo- or hyperpigmented in an area exceeding six square inches, skin texture abnormal in an area exceeding six square inches, and skin indurate and inflexible in an area exceeding six square inches.

Separate ratings under DCs 7801 and 7802 are not warranted.  The Veteran does not have scars not of the face, head, or neck that are deep or at least six inches square in area.  Finally, the evidence of record does not indicate that the Veteran's scars are productive of limitation of function; therefore, a separate rating under DC 7805 is not warranted.

After considering all of the applicable diagnostic codes, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports the assignment of a 30 percent rating, but no higher, for five or more painful scars under DC 7804, and a separate 10 percent rating, but no higher, under DC 7800 for scars of the head, face, or neck with one characteristic of disfigurement.  However, a compensable rating under DC 7828 is not warranted.  

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Increased Rating Claim for 
Circumcision, Residuals of Inflamed Prepuce - Analysis 

The Veteran is in receipt of a noncompensable rating for circumcision, residuals of inflamed prepuce.  He asserts that a higher rating is warranted.  

This rating has been in effect since April 1992, and is therefore protected under the law preserving disability ratings in effect for more than 20 years.  38 C.F.R. 
§ 3.951(b).

Circumcision, residuals of inflamed prepuce, is rated under 38 C.F.R. § 4.115b, DC 7599-7529, applicable to benign neoplasms of the genitourinary system.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the Rating Schedule, when a disability is not specifically listed, the diagnostic code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  For example, DC 7599 is used to identify unlisted genitourinary system disabilities.  

The Veteran was afforded a VA examination in June 2010.  The VA examiner stated that the Veteran's circumcision was remote without sequelae or residuals.  He did not have inflamed prepuce.  

The Veteran was afforded a VA examination in October 2013.  The VA examiner stated that the examination was normal, without any meaningful post-inflammatory changes of the prepuce/glans of the penis.

The Veteran was afforded a VA examination in July 2016.  The Veteran reported that he did not have any residuals of circumcision.

Based on a review of the record, both lay and medical, the Board finds that there is no evidence that the Veteran had any residuals of circumcision, included inflammation of prepuce, during the pendency of the appeal.  As such, entitlement to a compensable rating for circumcision, residuals of inflamed prepuce, is denied.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Entitlement to a TDIU - Analysis

It is the established policy of VA that all veterans who are unable to secure and maintain substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a).  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation.  Id.   The Veteran has met the percentage requirements for TDIU under 38 C.F.R. § 4.16(a) as of October 22, 2007, as he was service-connected for PTSD, rated 70 percent from that date.  

The Board recognizes that the Veteran has been awarded a temporary total rating for PTSD from February 5, 2014 to March 31, 2014.  Based on that rating, he was also awarded SMC, from February 5, 2014 to March 31, 2014, for having met the criteria for being housebound.  The Board also recognizes that the Veteran has been awarded herein a 100 percent rating for PTSD from April 1, 2014.  

Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Bradley v. Peake, 22 Vet. App. 280 (2008) (there could be a situation where a Veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114(s) by having an additional disability of 60 percent or more).  Here, as SMC under 38 U.S.C.A. § 1114(s) was awarded from February 5, 2014 to March 31, 2014 and from July 11, 2016, the issue of entitlement to a TDIU is moot as of those dates.  However, the Board will consider whether a TDIU is warranted for all other periods on appeal.

The remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id. Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's DD-214 indicates that he served for approximately three years.  His military occupational specialty was electrical/mechanical equipment repairman.

An October 2007 VA treatment note indicated that the Veteran had recently graduated from college and started on courses towards a master's degree.  He reported having difficulty functioning.  

In February 2008, the Veteran stated that he struggled with letting people walk behind him, drive close to him, or sit behind him.  He had difficulty focusing in class.  It took him 13 years to graduate from college, and he had to get a waiver because he could not pass an examination.  He reported losing his job due to his psychiatric symptoms.  

During an October 2008 VA examination, the Veteran reported being unemployed, having flashbacks, nightmares, and difficulty falling and staying asleep.  He stated that he "gets paranoid very easily."  He appeared irritable and guarded.  

In May 2009, the Veteran stated that he was fired from his job due to his PTSD symptoms.  He reported getting about one to two hours of sleep every day because of his nightmares.  He also had panic attacks when around lots of people.  His suspiciousness caused him to want to stay in the house and not be around people.

The Veteran was afforded a VA examination in May 2009.  He reported having problems with his supervisor in his first job after service.  He was "let go in 2004" for missing days of work.  He reported being terminated from a job in February 2009 due to poor performance.  His impulse control was somewhat impaired and his moods were labile.  The VA examiner stated that the Veteran's PTSD symptoms were not severe enough to require continuous medication and did not interfere with occupational and social functioning as they were non-combat related.  

The Veteran was afforded a VA social and industrial survey examination in October 2009.  He reported being forgetful and having depression, anxiety, chronic sleep impairment, and social isolation.  He worked for a university for 10 years until 2004.  He would often go to work late and would miss work.  He later worked as a social service career trainee for about seven months, but was not able to meet the standards for retention.  He was currently unemployed.  He reported being unable to focus his attention span and having panic attacks.    He had a college degree.  During the examination, he had some difficulty with forgetfulness and maintaining recent memory.  A GAF score of 55 was assigned.  The examiner opined that the Veteran was employable.  This was based on his bachelor's degree and that he "does not have a major mental illness, such as psychosis or dementia, for example."  She noted that the Veteran had difficulty with employment in the past due to his depressions and anxieties.

In January 2010, the Veteran's treating VA psychiatrist and psychologist stated that the Veteran's PTSD made it difficult for him to be around others for fear of flashbacks of a combative nature.  They stated that his psychological and physical issues prevented him from maintaining and/or sustaining active employment in the competitive work environment without major complications.  His PTSD prevented his ability to be around others and to interact with others as a result of flashbacks that trigger aggressive behavior and other symptoms.  He suffered chronic panic attacks that flare up unexpectedly.  He became grossly paranoid when others come up beside or behind him.  He was not able to sustain attention, concentration, or the physical space needed to work due to his PTSD.  They indicated that this impairment was permanent.

The Veteran was afforded a VA examination in May 2010.  He reported having nightmares, frequent intrusive memories, recollections of his injuries, hypervigilance, and an increased startle response.  He had become suspicious of people behind him, anxious, and unable to sleep.  He was not working.  The VA examiner noted that he had not been able to function as far as employment, as well as socially.  While he obtained a college degree in social work, he had not been able to function or work as a social worker.  His affect was limited in range, depressed, and anxious.  His memory was impaired.  

In an August 2010 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran stated that he had worked full-time as a "building service worker" from November 1994 to March 2004.  He also worked full-time as a "social service career trainee" from August 2008 to February 2009, but had missed at least 30 days of work during that period.  He reported having last worked on February 25, 2009.  He had a bachelor's degree that he started working on before service and did not complete until 2007.

A June 2011 VA treatment record indicated that the Veteran had difficulty concentrating, depressed mood, insomnia, and a lack of energy.  He was indecisive and irritable.  He had nightmares and was agitated.  He became easily upset over little things.  

The Veteran was afforded a VA examination in October 2013.  The VA examiner opined that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported that he "does not get along with anybody and people get on his nerves."  While he graduated from college, this took many years.  He attributed the lengthy delay to poor attendance, poor concentration, having to repeat some classes, depressed mood, and fatigue.  He was fired in 2004 after 10 years of employment.  He was fired again in 2009.  He cited problems with his supervisor and fellow employees, difficulty concentrating, fatigue, tardiness, and difficulty getting up in the morning to go to work as the reasons for his dismissal.  The VA examiner stated that the Veteran had a low frustration tolerance with occasional angry outbursts.  

A March 2014 VA treatment note indicated that the Veteran had recent suicidal ideations after a relapse in his poly-substance dependency after many years of sobriety.  He was unemployed.  He had daily panic attacks, particularly when around others and when others stand close to him.  He had concentration and memory difficulties.  The medications for his service-connected conditions caused problems with his focusing and ability to complete tasks.  He was not able to drive as a result of this impaired mental state.  The treating psychologist described the Veteran's memory problems as "debilitating" and stated that they interfered with his activities of daily living.  He was depressed, confused, and disoriented.  The Veteran feared for his safety.  The VA examiner stated that the Veteran was unable to work due to these disabilities.

A March 2014 VA neuropsychology evaluation note indicated that the Veteran reported having difficulty with worsening memory and concentration, as well as difficulty with reading.  He reported that he would forget where he was going when driving.  He had difficulty remembering names and how to spell words when writing.  Suboptimal effort was noted, as well as significant fatigue.  As such, the cognitive screen was judged to underestimate his true cognitive functioning.  

In June 2016, the Veteran submitted a mental residual functional capacity questionnaire that had been completed by his treating VA psychologist completed in June 2013.  He stated that the Veteran's PTSD impeded his ability to carry out activities of daily living.  He opined that the Veteran would be unable to obtain and maintain employment due to his psychiatric disabilities, as he was seriously limited in his ability to understand and remember detailed instructions, carry out detailed instructions, set realistic goals or make plans independently of others, and deal with stress of semiskilled and skilled work.  He also stated that the Veteran would be unable to interact appropriately with the general public.  His ability to maintain socially appropriate behavior was seriously limited.  

In July 2016, the Veteran's treating VA psychologist stated that the Veteran was unemployed and unemployable by virtue of his PTSD.  He had symptoms of chronic sleep impairment, depression, hypervigilance, difficulty focusing on most tasks, flashbacks, no interest in activities or interacting with people, and an inability to form relationships.  He was easily irritated, had vacillations in mood, a heightened startle reflex, and a history of alcohol and drug dependency.  The psychologist opined that the Veteran's PTSD resulted in total occupational and social impairment.  He had difficulty concentrating, irritability, panic attacks, and was not capable of working with others.  The psychologist stated that the Veteran's PTSD caused attention and memory problems.  He was impulsively volatile without apparent reason and easily irritable with periods of feeling violent.  The Veteran reported spatial disorientation of time and place.  He also reported feeling delusional, if not hallucinating, from reflections and flashbacks.

The Veteran was afforded a VA examination in July 2016.  The VA examiner opined that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  He noted that the Veteran did not get along with others, did not like being around others, and was easily irritated.  Intrusive thoughts were triggered by invasion of personal space, which causes a panic attack, or a loud noise or light behind him.  He avoided being too close to others and crowds, which made him feel on edge.

In an August 2016 addendum opinion, the VA examiner stated that the Veteran's PTSD symptoms caused interpersonal problems, problems with concentration and memory, poor sleep, and nightmares.  His functional limitations included an inability to remain focused on the task at hand, problems getting along with others, and lethargy.  She stated that this would cause problems with occupational activities, including problems getting along with management, customers, and co-workers, as well as limited productivity due to lack of motivation.

As an initial matter, the record reflects that the Veteran last worked on March 25, 2009.  There is no evidence that the employment was sheltered.  As such, his employment was not marginal and considered gainful.  38 C.F.R. § 4.16(a).  The Veteran was thus gainfully employed prior to March 26, 2009, and is not entitled to a TDIU during this time period.

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran has been unable to secure or maintain substantially gainful employment due to his service-connected PTSD since March 26, 2009.  The January 2010 opinion from the Veteran's treating VA psychiatrist and psychologist, March 2014 VA treatment note, July 2014 opinion from his treating VA psychologist, and August 2016 addendum medical opinion all indicated that he was unable to obtain and maintain substantially gainful employment due to his PTSD.  This is supported by the medical evidence of record, which reflected that he had significant memory problems, concentration difficulties, irritability, fatigue, anxiety, and difficulty interacting with others since at least March 26, 2009.  These symptoms, as well as the Veteran's intermittent a work history, all support a finding that the Veteran has been unable to obtain and maintain any form of substantially gainful employment since March 26, 2009.  The functional impact of his service-connected PTSD has rendered him unable to obtain and maintain substantially gainful employment.  For these reasons, the Board is granting a TDIU from March 26, 2009.

Given the significant impact of the service-connected PTSD on the Veteran's ability to work and perform routine tasks that would likely be required for employment, the weight of the evidence supports a finding that his service-connected PTSD precluded him from obtaining and maintaining substantially gainful employment.  Therefore, as the preponderance of the evidence is in favor of a finding of unemployability due to service-connected PTSD, entitlement to a TDIU is warranted from March 26, 2009.

SMC prior to July 11, 2016

As noted above, SMC is payable at the housebound rate where the claimant has a single service-connected disability rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent or more and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s)(1); 38 C.F.R. § 3.350(i). 

Generally, benefits under 38 U.S.C.A. § 1114(s) are not available to a Veteran whose total disability rating is based on multiple disabilities, none of which is rated as 100 percent disabling.  TDIU may satisfy the total rating element under 38 U.S.C.A. § 1114(s), but only when that award is predicated on a single disability, rather than on multiple service-connected disabilities.  Bradley v. Peake, 22 Vet. App. 280 (2008) (noting the circumstances under which a disorder, while rated less than 100 percent disabling, satisfies the requirement of service-connected disability rated as total the purposes of 38 U.S.C.A. § 1114 (s)).

Here, the Veteran has been awarded a 100 percent rating for PTSD from April 1, 2014.  In addition, he is in receipt of service connection for separate and distinct disabilities that have a combined rating in excess of 60 percent.  Therefore, the criteria for SMC at the housebound rate have been met from April 1, 2014.  U.S.C.A. § 1114(s)(1).

In addition, the Veteran's award of TDIU, with an effective date of March 26, 2009, is based solely on service-connected PTSD. Thus, the Veteran's TDIU meets the criteria for a single service-connected disability rated as totally disabling for 38 U.S.C.A. § 1114(s) purposes. In addition, the Veteran is in receipt of service connection for multiple separate and distinct disabilities with a combined rating in excess of 60 percent throughout the period on appeal.  As the Veteran has a single service-connected disability rated as totally disabling for 38 U.S.C.A. § 1114(s) purposes and separate service-connected disabilities with a combined rating in excess of 60 percent, SMC at the housebound rate is granted, effective March 26, 2009. 38 U.S.C.A. § 1114(s)(1).


ORDER

Prior to February 5, 2014, a rating of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.

From April 1, 2014, a rating of 100 percent for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.

For the entire period on appeal, entitlement to a rating in excess of 30 percent for GERD is denied.

From March 26, 2013, a rating of 30 percent, but no higher, for esophageal stricture, secondary to GERD, is granted, subject to the laws and regulations governing payment of monetary benefits.

Prior to October 29, 2013, entitlement to a rating in excess of 20 percent for a low back disability is denied.

From October 29, 2013, a rating of 40 percent, but no higher, for a low back disability is granted, subject to the laws and regulations governing payment of monetary benefits.

For the entire period on appeal, a rating of 10 percent, but no higher, for right lower extremity radiculopathy, secondary to a low back disability, is granted, subject to the laws and regulations governing payment of monetary benefits.

From September 24, 2009 to August 28, 2013, a 10 percent rating, but no higher, for left lower extremity radiculopathy, secondary to a low back disability, is granted, subject to the laws and regulations governing payment of monetary benefits.

From August 29, 2013, a 40 percent rating, but no higher, for left lower extremity radiculopathy, secondary to a low back disability, is granted, subject to the laws and regulations governing payment of monetary benefits.

From August 29, 2013, special monthly compensation based on the loss of use of the Veteran's left foot is granted, subject to the laws and regulations governing payment of monetary benefits.

For the entire period on appeal, entitlement to a rating in excess of 20 percent for a neck disability is denied.

For the entire period on appeal, a rating of 10 percent, but no higher, for left upper extremity radiculopathy, secondary to a neck disability, is granted, subject to the laws and regulations governing payment of monetary benefits.

For the entire period on appeal, a rating of 10 percent, but no higher, for right upper extremity radiculopathy, secondary to a neck disability, is granted, subject to the laws and regulations governing payment of monetary benefits.

From June 24, 2011 to March 18, 2014, a rating of 30 percent, but no higher, for migraine headaches, secondary to a neck disability, is granted, subject to the laws and regulations governing payment of monetary benefits.

From March 19, 2014, a rating of 50 percent, but no higher, for migraine headaches, secondary to a neck disability, is granted, subject to the laws and regulations governing payment of monetary benefits.

For the entire period on appeal, a rating of 30 percent, but no higher, for painful scars is granted, subject to the laws and regulations governing payment of monetary benefits.

For the entire period on appeal, a rating of 10 percent, but no higher, for a head scar is granted, subject to the laws and regulations governing payment of monetary benefits.

For the entire period on appeal, entitlement to a compensable rating for acne is denied.

From March 26, 2009, a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.

From March 26, 2009, SMC at the housebound rate is granted.



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


